DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on October 4, 2021. Claims 1-13 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to the drawings is withdrawn in view of Applicant’s remarks.
	The objection to the specification is withdrawn in view of Applicant’s amendment.
	The objection to the claims is withdrawn in view of Applicant’s amendment.
	All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 19, 2019 is being considered by the examiner. However, Examiner notes that Cite No. 1 of the U.S. Patent Application Publications should be 20110076734 in order to cite the correct publication.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2010/0307922 A1) and further in view of Samiei et al., A review of digital microfluidics as portable platforms for lab-on a-chip applications, Lab on a Chip, Vol. 16, pp. 2376-2396 (2016) (hereinafter “Samiei”), as evidenced by Lumen Learning, Introduction to Chemistry, Properties of Quartz and Glass, pp. 1-9 (2021) (hereinafter “Lumen”) with respect to claim 2.
Regarding claim 1, Wu teaches an apparatus (an electrowetting microactuator mechanism apparatus 100, Figs. 1A-1B, para. [0041]), comprising:
a first substrate having a first substrate surface (a first substrate 201 having a first substrate surface, Figs. 1A-1B, para. [0046]);
an array of electrically conducting lines (conductive lead lines L1 to L5, Fig. 3, para. [0047]);
a first dielectric layer disposed on the first substrate surface (a first dielectric layer 103A disposed on the first substrate surface, Figs. 1A-1B, para. [0046]);
an array of electrically isolated droplet control electrodes disposed on the first substrate surface (an array of electrically isolated control electrodes E1 through E5 disposed on the first substrate surface, Figs. 1A-1B, para. [0041], [0046]), wherein at least some of the array of electrically isolated droplet control electrodes are connected to the electrically conducting lines (the control electrodes E1 to E5 are connected to the conductive lead lines L1 to L5, Fig. 3, para. [0047]); and
a second dielectric layer disposed on the first substrate surface to cover at least some of the array of electrically isolated droplet control electrodes (a second dielectric layer 103B disposed on the first substrate surface to cover the control electrodes E1 through E5, Figs. 1A-1B, para. [0046]).
Wu teaches that the conductive lead lines L1 to L5 are connected to the control electrodes El to E5 (Fig. 3, para. [0047]). Wu fails to teach that the array of electrically conducting lines is disposed directly on the first substrate surface of the first substrate, that the first dielectric layer 
The limitation “for droplet manipulations” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A 
Examiner further notes that Modified Wu teaches that the electrowetting microactuator mechanism apparatus 100 is for effecting electrowetting based manipulations on a droplet (Figs. 1A-1B, para. [0041]), so the electrowetting microactuator mechanism apparatus is capable of the recitation “for droplet manipulations.”
Regarding claim 2, Modified Wu teaches wherein the first substrate is optically transparent (the first substrate 201 can be made of quartz or glass, Figs. 1A-1B, para. [0042]; quartz and glass are transparent as evidenced by Lumen, pg. 3, last paragraph, pg. 7, first paragraph).
Regarding claim 3, Modified Wu teaches wherein at least a portion of the second dielectric layer is hydrophobic (the second dielectric layer 103B is hydrophobic, Figs. 1A-1B, para. [0044], [0046]).
Regarding claim 4, Modified Wu teaches wherein the array of electrically isolated droplet control electrodes is in a single layer (the control electrodes El to E5 is in a single layer, Figs. 1A-1B, para. [0046]).
Regarding claim 5, Modified Wu teaches an electronic selector for sequentially activating and de-activating one or more selected droplet control electrodes of the array of electrically isolated droplet control electrodes to sequentially bias the one or more selected droplet control electrodes with actuation voltages (an electronic selector for sequentially activating and de-activating one or more selected electrodes to sequentially bias the selected electrodes with actuation voltages, claim 1, para. [0037], [0052]).

Regarding claim 6, Modified Wu teaches wherein the electronic selector comprises a microprocessor (the electronic selector comprises a microprocessor, para. [0037]).
Regarding claim 7, the limitation “the droplet is an electrolyte” is with respect to an article worked upon (droplet) and not a positively recited element of the apparatus. Inclusion of the material or article worked upon (droplet) by a structure (apparatus) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claim 8, Modified Wu teaches a droplet inlet communicating with the first substrate surface (a droplet inlet communicating with the first substrate surface, Figs. 1A-1B, claim 9, para. [0041]).
Regarding claim 9, Modified Wu teaches a droplet outlet communicating with the first substrate surface (a droplet outlet communicating with the first substrate surface, Figs. 1A-1B, claim 10, para. [0041]).
Regarding claim 10, Modified Wu teaches a second substrate having a second substrate surface facing the first substrate surface (a surface of a second substrate 105 facing the surface of the first substrate 201, Figs. 1A-1B, para. [0046]), the second substrate surface spaced from the first substrate surface by a distance to define a space between the first substrate surface and the second substrate surface (the surface of the second substrate 105 is spaced from the surface of the first substrate 201 by a distance to define a space between the first substrate surface and the 
Regarding claim 11, Modified Wu teaches wherein an electrode is disposed on said second substrate surface (a ground electrode G is formed on the surface of the second substrate 105, Figs. 1A-1B, para. [0046]).
Regarding claim 12, Modified Wu teaches wherein a third dielectric layer is disposed on said second substrate surface to cover at least a portion of the electrode (a third dielectric layer 107 is disposed on the cover of the second substrate 105 to cover the ground electrode G, Figs. 1A-1B, para. [0046]).
Regarding claim 13, Modified Wu teaches wherein at least a portion of the third dielectric layer is hydrophobic (the third dielectric layer 107 is hydrophobic, Figs. 1A-1B, para. [0044], [0046]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of new grounds of rejection. Prior art Samiei is now relied upon for the feature of an array of electrically conducting lines disposed directly on the first substrate surface of the first substrate as recited supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/JAMES LIN/            Supervisory Patent Examiner, Art Unit 1794